Mercure, J.
Appeal from a judgment of the Supreme Court (Torraca, J.), entered October 4, 1993 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of respondent denying petitioner’s application for an on-premises liquor license.
We conclude, as a matter of law, that the record fails to disclose a rational basis for respondent’s disapproval of petitioner’s application for an on-premises license for its restaurant at 89 Margaret Street in the City of Plattsburgh, Clinton County (see, Matter of Matty’s Rest, v New York State Liq. Auth., 21 AD2d 818, affd 15 NY2d 659). We accordingly affirm. In our view, respondent’s findings that (1) petitioner’s landlord, Hilweh Enterprises Corporation, committed a number of license violations when it operated the premises under the same trade name, resulting in the revocation of its liquor license on July 31, 1992, (2) petitioner lacked experience in operating premises licensed to sell alcoholic beverages for on-premises consumption, (3) petitioner intended to continue its financial interest and active participation in a pizza business in the adjacent storefront at 93 Margaret Street, and (4) petitioner did not produce "a sales agreement to show that the former licensee has relinquished all interests in the business” (emphasis in original), provide inadequate support for respondent’s speculation that Hilweh or its principal may have a continued interest in the business and that petitioner’s principals are not "the sole and exclusive parties in interest in this application” (see, Matter of 53089 Martina Corp. v New York State Liq. Auth., 190 AD2d 849, lv denied 81 NY2d 710; Matter of Realmuto v New York State Liq. Auth., 181 AD2d 772; Matter of Fuffy’s Pancake House v McLaughlin, 88 AD2d 975; Matter of Sail & Rail Corp. v New York State Liq. Auth., 55 AD2d 936; Matter of Luna Italian Rest, v New York State Liq. Auth., 50 AD2d 533; Matter of Tobo Rest, v State Liq. *907Auth., 49 AD2d 766; Matter of St. Paul’s Tavern v State Liq. Auth., 47 AD2d 672).
Cardona, P. J., White, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, with costs.